Citation Nr: 1030213	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  94-42 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder as 
secondary to service-connected left knee lateral instability with 
degenerative changes.



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Although the claims folder has been lost and it has 
been determined that it is unavailable, the Board's publicly-
accessible website indicates that the appeal was remanded in May 
1997 and in May 1999 for development pursuant to the duty to 
assist.  While the claim was also remanded in May 2003 for review 
by an independent medical examiner, the claims folder was lost 
and it has been determined that it is not available.  In February 
2007, the Board remanded the matter with instructions to rebuild 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All known and available medical records have been obtained; 
the Veteran has been advised under the facts and circumstances of 
this case as to the evidence which would substantiate his claim 
pertaining to service connection for a right knee disorder and he 
has otherwise been assisted in the development of such claim.

2.  The Veteran's statements that his right knee disorder is 
secondary to his left knee disability are not competent and 
therefore non-probative.

3.  The preponderance of the medical evidence weighs against a 
finding that the Veteran's right knee disorder is due to his 
active military service, or as secondary to his service-connected 
left knee disability.



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service or service-connected disability.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated in March 2007.  Additionally, the August 
2009 Supplemental Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to service 
connection.  The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, the letters dated in March 2007 and August 2009 
provided information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial rating decision on appeal preceded the issuance of 
VCAA.  There is no indication of any further available evidence 
or information to be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

When service treatment records (SMRs) are lost or missing, VA has 
a heightened obligation to satisfy the duty to assist.  In this 
case, the Veteran's claims file, which included his SMRs, has 
been lost.  In such circumstances, VA also has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision ...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

However, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. at 217-18 (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).

Attempts by the RO to rebuild the claims file have been futile.  
In January 2006, a Board-wide inventory of claims files and 
thorough search of VA medical centers was unable to determine the 
location of the Veteran's claims file.   The Board conducted 
multiple searches thereafter, and has determined that the claims 
folder is no longer in control or custody of the Veteran's 
records.  Additionally, in September 2006, the Veteran was 
informed that the claims folder was being rebuilt and he was 
requested to submit any pertinent information in his possession.  
Therefore, there is no basis for any additional attempts to 
rebuild the claims file, as this would be pointless.  See 38 
C.F.R. § 3.159(c)(2) and (3).

Given that additional attempts to rebuild the file would not 
avail the Veteran, the Board has carefully considered VA's 
heightened duty to assist outlined above, but finds that further 
efforts to develop the claim are not appropriate.  To the extent 
that this appeal involves service treatment records, it is 
noteworthy that the Veteran has not asserted that his right knee 
disorder was directly incurred in service.  Instead, the Veteran 
argues that his right knee disability is caused by his service-
connected left knee disorder, which is a quintessentially medical 
question requiring expert medical opinion, albeit that in this 
case the texts of medical opinions are not available.  

At all events, as noted above no presumption in favor or against 
the claim operates in these circumstances and the mere fact that 
these records are missing does not obviate the need for him to 
provide medical nexus evidence linking his currently claimed 
disability to his military service.  

The evidence available for consideration includes the Veteran's 
VA treatment records dated from 1982 through 2008 and the reports 
of his VA compensation examinations dated in July 2000 and June 
2009.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran 
has not requested the opportunity to appear at a hearing at any 
point.  The record as it stands includes sufficient competent 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim on the merits.


Analysis of the Claims

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks service connection for a right knee disorder as 
secondary to his service-connected left knee lateral instability 
with degenerative changes.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and that the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In the case of osteoarthritis, service connection may be granted 
if the disease is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted, the Veteran's service treatment records are 
unavailable; however, the Veteran does not allege that he had any 
medical complaints, or received any treatment or a diagnosis for 
a right knee disorder during service.  Additionally, the medical 
evidence of record indicates that the Veteran was diagnosed as 
having right knee ostearthritis in 1982, approximately 40 years 
after his discharge from service.  Accordingly, service 
connection for a right knee disorder is not warranted on a direct 
basis.

The Board's May 1999 remand, as obtained through the public 
website, indicates that the Veteran underwent a July 1998 VA 
examination which found that he was "status-post total right 
knee prosthesis in good position."  Given that the Veteran's 
records are now lost, and that the May 1999 Board found the 
examination inadequate for service-connection purposes, the July 
1998 examiner's report as to the then-current diagnosis appears 
to be the only probative information of record.  However, the 
Board then directed that certain of the Veteran's medical records 
be obtained and reviewed, and that he be afforded a VA medical 
examination. 

Medical records were obtained and in July 2000, the Veteran was 
afforded a VA examination.  The examiner indicated that he had 
reviewed the claims file and related that the Veteran had 
originally injured his left knee during service in 1945, while 
playing football.  Post-service, approximately in April 1982, the 
Veteran began receiving treatment for bilateral knee pain.  At 
that time, the Veteran was diagnosed as having arthritis and in 
1986 a total knee replacement was recommended.  The examiner 
noted that the Veteran had undergone a right knee replacement, 
and that he had marked osteoarthritis of the left knee.  

After a review of this evidence, the examiner opined that the 
Veteran's right knee disorder was not aggravated or worsened by 
his service-connected left knee instability.  Additionally, the 
Veteran had developed osteoarthritis in both knees and the 
Veteran's right knee osteoarthritis was not related to a left 
knee injury.  

The matter was forwarded for an additional VA opinion in June 
2009.  The VA examiner opined that the Veteran's right knee 
osteoarthritis was less likely than not caused by or a result of 
his service-connected left knee instability.  Her rationale was 
that in the absence of left knee ankylosis, severe left lower 
extremity limb shortening, or gross misalignment of the left 
lower extremity, a causal relationship between the Veteran's left 
knee disability and his right knee degenerative changes was 
unlikely.  The examiner further noted that multi-joint 
degenerative changes are often attributable to a primary process 
that is associated with genetic predisposition instead of a 
contralateral knee instability.

The Board has carefully considered the "benefit-of-the-doubt" 
doctrine, but it is beyond question that the above evidence does 
not show, or indeed suggest, any medical evidence of a linkage 
between the service-connected left knee and the Veteran's right 
knee disorder.  There is no competent medical evidence in support 
of the claim for service connection for a right knee disorder on 
a secondary basis.   Without medical evidence showing that the 
Veteran's right knee disorder is attributable to his service-
connected left knee lateral instability with degenerative 
changes, the preponderance of the evidence is against the 
Veteran's claim.  

Apart from the medical evidence, the Board has considered the 
Veteran's lay  contentions of such a connection.  Lay evidence 
may be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  In this matter, none of 
the factors for the assignment of probative value to a 
layperson's opinion as in Jandreau are met.  The Veteran's 
allegations that his current right knee osteoarthritis is 
attributable to his left knee disability are not competent 
medical evidence, which is required to determine the causality of 
a disorder.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

As there is no competent medical evidence of record to support 
the Veteran's claim, the preponderance of the evidence is against 
the claim for a right knee disorder as secondary to service-
connected left knee lateral instability with degenerative 
changes; therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER


Service connection for a right knee disorder as secondary to 
service-connected left knee lateral instability with degenerative 
changes is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


